DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/17/2020, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 & 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the bracing structure provided with a multiplicity of recess in which the press jaws are guided in radially displaceable manner. Per the specification, the embodiment of figure 11 (the 

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the bracing structure which is comprised of a multiplicity of individual bracing segments. The specification does not detail how the embodiment of figure 11 (the embodiment presented by the independent claim 1) would have the compression ring or hollow piston press (the assumed bracing structure) broken up into individual bracing segments.

Claims 11-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the open basic structure provided with at least two frame elements which the first fiber structure is claimed to be part of. The specification does not detail how the current claim embodiment (the embodiment of figure 11) would have an open basic structure having at least one separating joint between the at least two frame elements alongside the compression ring or hollow piston press drive unit which the first fiber structure is also claimed to be a part of.
Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the “at least one drive element which is constructed as a linear drive”. The specification details how this linear drive works for the embodiment of figure 1 pressing a slide perpendicularly to the press axis to actuate the press jaws. It is not detailed how this type of linear drive device would be incorporated in the actuation of the press jaws alongside the compression ring or hollow piston press drive unit already defined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the drive device" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a drive device has not been previously defined. It is unclear to the examiner as to whether the drive device is intended to be part of the drive unit using a compression ring or hollow piston press or whether this drive device is intended to be its own separate drive system.


Allowable Subject Matter
Claims 1-3 allowed.
The following is an examiner’s statement of reasons for allowance: It is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a radial press comprising: a basic structure (1 ), a multiplicity of press jaws (24) disposed around a press axis (X) and a drive unit, which acts on the multiplicity of press jaws, is braced on the basic structure (1) and by means of which the press jaws (24) can be moved radially toward and away from the press axis (X), wherein radially outside the press jaws (24), at least one first fiber structure (20) that surrounds them by extending in annularly closed form around the press axis is provided in a plane oriented substantially perpendicular to the press axis (X), wherein the at least one first fiber structure (20) is part of the drive unit, wherein the radial press is constructed as a compression-ring or hollow piston press with a housing (85), which forms the basic structure (1) and in which a compression ring (86) or hollow piston containing the at least one first fiber structure (20) can be displaced parallel to the press axis (X), and wherein the radial press further comprises a second fiber structure provided at an outer circumference of the housing, the second fiber structure radially outside of the first fiber structure. Searching by the examiner yielded the following prior art:
The best prior art, Schrock (US 4306442), teaches a radial press comprising: a basic structure, a multiplicity of press jaws disposed around a press axis and a drive unit, which acts on the multiplicity of press jaws, is braced on the basic structure and by means of which the press jaws can be moved radially toward and away from the press axis, wherein radially outside the press jaws,  wherein the radial press is constructed as a compression-ring or hollow piston press with a housing, which forms the basic structure and in which a compression ring or hollow piston containing the at least one first fiber structure (20) can be displaced parallel to the press axis.

However, though it would be obvious for the first fiber structure of Hellgren to be part of the drive unit of Schrock it would not have been obvious to have this first fiber structure configured to be displaced parallel to the press axis. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725